Exhibit 10.1

OMNIBUS AMENDMENT




This Omnibus Amendment dated December 31, 2008, by and between STEN Corporation,
a Minnesota corporation (“STEN”), STEN Credit Corporation, a Utah corporation
(“STEN Credit”), STENCOR, Inc., a Minnesota corporation (“STENCOR”), STEN
Financial Corporation, a Utah corporation (“STEN Financial”), EasyDrive Cars and
Credit Corp., an Arizona corporation (“EasyDrive”), BTAC Properties, Inc., a
Minnesota corporation (“BTAC”), Alliance Advance, Inc., an Arizona corporation
(“Alliance”), STEN Acquisition Corporation, a Minnesota corporation (“STEN
Acquisition”), and Burger Time Acquisition Corporation, a Minnesota corporation
(“BT Acquisition” and together with STEN, STEN Credit, STENCORP, EasyDrive,
BTAC, Alliance, STEN Acquisition, each a “Company” and collectively, the
“Companies”) and LV ADMINISTRATIVE SERVICES, INC., as administrative and
collateral agent (the “Agent”) for VALENS U.S. SPV I, LLC, a Delaware limited
liability company (“Valens”) and the lenders from time to time party to the
Security Agreement (as defined herein) (the “Lenders” together with the Valens
and the Agent, collectively, the “Creditor Parties” and each, a “Creditor
Party”), amends that certain Security Agreement, dated as of November 23, 2007,
between the Company and the Creditor Parties (as amended, modified or
supplemented from time to time, the “Security Agreement” and, together with the
other Ancillary Agreements referred to in the Security Agreement, the
“Documents”).  Capitalized terms used but not defined herein shall have the
meanings given them in the Security Agreement.

PREAMBLE




WHEREAS, the Creditor Parties and the Companies desire to amend the transactions
contemplated by the Security Agreement.

 NOW, THEREFORE, in consideration of the covenants, agreements and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1.

The Creditor Parties and the Companies agree that Annex A to the Security
Agreement is hereby amended by deleting the definition of “Eligible Auto Loan
Accounts” appearing therein and inserting the following new definition in lieu
thereof:

 “Eligible Auto Loan Accounts”  means each Account arising under the Easydrive
Auto Financing Documents of STEN Credit which conforms to the following
criteria:  (a) STEN Credit is the sole owner of the Account, and has not sold,
assigned, mortgaged or hypothecated, nor released from Agent’s security
interest, all or any portion thereof, nor is such Account subject to any Lien of
any Person; (b) such Account shall be valid and legally enforceable, owing to
STEN Credit in respect of the sale of motor vehicles by Easydrive in the State
of Arizona arising in the ordinary course of business, for which STEN Credit has
delivered to Agent (or to such Person as Agent may designate) the Easydrive Auto
Financing Documents and any other documents evidencing the obligation to pay
such Account; (c) STEN Credit shall have a perfected, first priority security
interest in the underlying motor vehicle sold by Easydrive to such Account
Debtor, as determined by Agent; (d) the original Vehicle Certificate in respect
of the motor vehicle, the sale of which created such Account is in Agent’s (or
such Person as Agent may designate) possession; (e) an original Chattel Paper
Assignment duly executed and delivered by STEN Credit in respect STEN Credit’s
perfected, first priority security interest in the underlying motor vehicle sold
by Easydrive, in form and substance satisfactory to Agent is in Agent’s (or such
Person as Agent may designate) possession; (f) such Account shall not exceed one
hundred twenty-five percent (125%) of the Kelley Blue Book retail value of the
motor vehicle which secures the loan giving rise to such Account, provided,
however, the amount of any Account for purposes determining Accounts
Availability shall be limited to eighty percent (80%) of the Kelley Blue Book
wholesale value of such motor vehicle; (g) such Account shall be net of any
unearned finance charges and not subject to any offsets, credits, allowances,
counterclaims or adjustments due the Account Debtor except usual and customary
prompt payment discounts, nor has the Account Debtor returned the motor vehicle
or indicated any dispute or complaint concerning the motor vehicle, nor has the
motor vehicle been repossessed by Easydrive or STEN Credit; (h) STEN Credit has
not received any notice, nor has it any knowledge of any facts, which adversely
affect the credit of the Account Debtor; (i) an original power of attorney
(Arizona Department of Transportation Motor Vehicle Division Power of Attorney
(Form 48-1001)) and assignment (each in form and substance acceptable to Agent)
duly executed by STEN Credit in favor of Agent, in each case relating to such
Account, are in the possession of Agent (or such Person as Agent may designate);
(j) the Account Debtors’ obligation to pay such Account is unconditional,
without any right of set-off or counterclaim or any defense; (k) the Easydrive
Auto Financing Documents relating to such Account, have not been amended,
modified, terminated, altered or waived in any respect, unless Agent shall have
agreed thereto in writing; (l) the Account Debtor has not been released by STEN
Credit from the Account Debtor’s obligations in respect of such Account; (m)
STEN Credit has duly performed all of its obligations required to be performed
by them under and in connection with such Account; (n) Agent has not notified
STEN Credit that either the Account or the Account Debtor is not an Eligible
Account; (o) at the time of the creation of an Account or at any time following
the creation of an Account, the Account Debtor obligated on such Account is not
subject to a petition under the Bankruptcy Act or any similar federal or state
statute or a petition for receivership or assignment for the benefit of
creditors, unless if at any time following the creation of such Account, Agent
shall have received evidence satisfactory to Agent that the Account Debtor’s
obligations with respect to such Account have been reaffirmed pursuant to a
valid and enforceable reaffirmation agreement, not subject to recission,
approved by the applicable bankruptcy court; (p) such Account is documented by
an invoice in a form approved by the Agent and shall not be unpaid more than
ninety (90) days from the invoice date and, provided, that, not more than eighty
percent (80%) of the unpaid amount of such invoices due from such Account Debtor
remains unpaid more than thirty (30) days from the date the Company Agent
delivers to the Agent a written request for a Revolving Loan together with a
Borrowing Base Certificate; (q) the motor vehicle which secures such Account has
installed in it, in the case of an Account arising on or prior to the Closing
Date, GPS or in the case of an Account arising after the Closing Date, Advanced
GPS; and (r) such Account is otherwise satisfactory to the Agent as determined
by the Agent in the exercise of its sole discretion, provided, however, that
this clause (r) shall not apply in the case of any determination made as to any
Account on or after the Specified Assignment Date.




2.

The amendments set forth above shall be effective as of the date first above
written (the “Amendment Effective Date”) once (i) each Company, the Agent and
Valens shall have duly executed and the Companies shall have delivered to Agent
its respective counterpart to this Amendment.

3.

Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Documents, and all of the other
forms, terms and provisions of the Documents remain in full force and effect.

4.

Each Company hereby represents and warrants to each Creditor Party that (i) no
Event of Default exists on the date hereof, (ii) on the date hereof, all
representations, warranties and covenants made by the Company in connection with
the Documents are true, correct and complete and (iii) on the date hereof, all
of the Company’s covenant requirements have been met.

5.

From and after the Amendment Effective Date, all references in the Documents
shall be deemed to be references to the Documents, as the case may be, as
modified hereby.

6.

This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns.  THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.  This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment or
has caused this Amendment to be executed on its behalf by a representative duly
authorized, all as of the date first above set forth.




PURCHASER:

 

COMPANY:

   

VALENS U.S. SPV I, LLC

By: Valens Capital Management, LLC

its investment manager

 

STEN CORPORTION

By:  ______________________________

Name:  Patrick Regan

Title:    Authorized Signatory

 

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

   

AGENT:

  

LV ADMINISTRATIVE SERVICES, INC.




By:  ______________________________

Name:  Patrick Regan

Title:    Authorized Signatory

 

STEN CREDIT CORPORTION




By:  ______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

STENCOR INC.

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

EASY DRIVE CARS AND CREDIT CORPORATION

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

BTAC PROPERTIES, INC.

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

STEN FINANCIAL CORPORATION

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer

  

ALLIANCE ADVANCE, INC.

By:  _______________________________

Name:  Kenneth W. Brimmer

Title:    Chief Executive Officer









